Citation Nr: 0937978	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to compensation based on VA treatment as the 
cause of the Veteran's death.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 until 
June 1977.  He died in December 2002.  The appellant is his 
surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Northern Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

In January 2004, the appellant testified at a hearing before 
a Decision Review Officer (DRO).  In June 2004, the appellant 
testified at a personal hearing before the undersigned.  
Transcripts of those hearings are of record.  

In June 2005, the Board issued a decision in which it denied 
this appeal.  That decision was appealed to the Court of 
Appeals for Veterans Claims (Court).  In July 2006, the Court 
granted a Joint Motion of the appellant and the Secretary of 
Veterans Affairs (the Parties), vacating the June 2005 
decision and remanding the matter to the Board for compliance 
with the instructions in the Joint Motion.  

In March 2007, the Board again issued a decision in which it 
denied this appeal.  That decision was appealed to the Court.  
In February 2008, the Court issued a Memorandum Decision 
vacating the March 2007 decision and remanding the matter to 
the Board for further adjudication.  

The appellant submitted additional evidence since the most 
recent supplemental statement of the case was issued.  Since 
the appellant submitted a waiver of initial RO consideration, 
the Board finds that it can review the newly submitted 
evidence without initial review by the RO.  38 C.F.R. § 
19.31, 20.1304(c) (2009).


FINDINGS OF FACT

1.  A certificate of death shows that the Veteran died in 
December 2002 as a result of sudden cardiac death due to or 
as a consequence of hypertensive artery disease and coronary 
artery disease; bladder cancer was also listed a condition 
contributing to death but not resulting in the underlying 
cause. 

2.  The veteran's hypertensive artery disease, coronary 
artery disease, and bladder cancer first became manifest many 
years after service and have not been linked by competent 
evidence to service.  

3.  At the time of his death, the veteran was service-
connected for post-operative arthrotomy and relaxation of the 
lateral and internal cruciate ligaments of the right knee; 
ligamentous laxity of the left knee; and degenerative joint 
disease of the right and left knees; rated as 60 percent 
disabling.  

4.  The Veteran's service connected disability of his knees 
was not a principal or contributory cause of his death.  

4.  There is no evidence that the Veteran contracted 
hepatitis C during service or was exposed to risk factors for 
hepatitis C during service.  

5.  VA treatment was not a principal or contributory cause of 
the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for VA benefits based on the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1310, 1131, 1137, 1151 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.361 (2009).

2.  The requirements for eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met.  38 
U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.807, 21.3021 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

The appellant has argued several theories as to why she is 
entitled to VA benefits arising from the Veteran's death:  

First, that the Veteran contracted hepatitis C during service 
and that the hepatitis C caused his death.  

Second, that the Veteran contracted hepatitis C during VA 
treatment and that the hepatitis C caused his death.  

The appellant's third and fourth theories are vague.  They 
appear to be that the Veteran's death was related to fault of 
VA in allegedly not timely informing him that he had 
hepatitis C and that this was related to his death or that VA 
should have conducted additional tests to determine if the 
Veteran had vasculitis because if he did have vasculitis that 
condition could have contributed to his death.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for chronic 
diseases, including certain diseases of the heart, if such is 
shown to have been manifested to a compensable degree within 
one year after a veteran was separated from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, the veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1)(ii).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event 
need not be completely unforeseeable or unimaginable, but 
must be one that a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment 
provided.  Id.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.  
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  

Associated with the record are several medical opinions.  
While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of medical evidence, the 
Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 
(2008).  Significantly, in Nieves-Rodriguez, the Court stated 
as follows: "That the medical expert is suitably qualified 
and sufficiently informed are threshold considerations; most 
of the probative value of a medical opinion comes from its 
reasoning."  Id at 304.

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

During the February 2004 DRO hearing, the appellant testified 
that the Veteran suffered from hives, that the hives affected 
his eyes, thinking, depression, heart, and knees.  DRO 
hearing transcript at 4.  In particular she testified that 
his hives caused his knees to swell and that he had poor 
circulation.  Id. at 6.  She also raised the issue of whether 
the Veteran contracted hepatitis C through knee surgery, 
explaining that hepatitis C is a blood borne disease that can 
be spread through blood transfusion and surgery.  Id. at 2.

The appellant's representative raised the issue of whether 
the Veteran contracted hepatitis C during a surgery at a 
VAMC.  The appellant referred to knee surgeries which she 
thought may have been were performed at a VAMC.  Id at 3.  
She also testified that she brought the Veteran to an 
emergency room at some point due to his hives and he was 
treated him with Benedryl.  Id. at 2.  She testified that the 
practitioner then told him "Oh, by the way, you have 
hepatitis C.  We forgot to tell you this.  We did some blood 
work way back when, and we failed to mention it."  Id.  

It is difficult to determine what the appellant is claiming 
in this testimony.  A most liberal reading of the transcript 
is that the Veteran's death was caused by a failure on VA's 
part to timely inform him of a diagnosis of hepatitis C, but 
this is very unclear.  

During the June 2004 Board hearing, the appellant and her 
representative expanded on their explanation of why the 
Veteran's death was related to service or VA treatment.  The 
appellant testified as follows:  

He was treated for his knee, service 
related injury to his knee.  He was 
diagnosed with Hepatitis C in '98 through 
the VA.  He was told in '99.  He was 
being treated for hives related to the 
Hepatitis C.  They were all in his 
joints, body, all over.  I have a couple 
of pictures I have in the documentation 
[inaudible].  They never did any further 
tests, but they have what is called 
Krilobenemia [phonetic spelling in 
transcript].  Its where the hives 
actually get in the blood vessels and 
arteries that collapsed.  

Board Hearing transcript at 3.  

When asked what year the Veteran had knee surgery, the 
appellant testified that she believed it was in 1977 but she 
did not know the Veteran at that point.  Id at 5.  Her 
representative testified that it was the appellant's 
contention that the Veteran contracted hepatitis C within 
that period.  Id. at 6.  The representative further testified 
that "[w]e feel with the hepatitis going systemic, that it 
affected his heart and other organs in his body.  Therefore 
it contributed to his death."  Id. at 6.  

The appellant testified that the Veteran had a skin disorder 
caused by his hepatitis and that the skin disorder affected 
his vascular system and his joints.  Id at 9.  In response to 
a question as to whether the appellant wanted to add anything 
to her testimony she testified as follows:  

Just that I want to refer to that 
Kriolobenemia [phonetic spelling].  The 
dermatology clinic was going to do some 
more follow-up on him and they just gave 
him prednisone, because it was getting in 
the vascular system, getting in his 
joints.  And they wanted him to back off 
the prednisone, because they didn't want 
to spin his blood too much.  So as a 
result, he got [inaudible] from it, and 
they were in his knees.  They were in his 
eyes.  They were in his lungs.  They were 
in his joints.  

In this case, the certificate of death shows that the Veteran 
died in December 2002 as a result of sudden cardiac death due 
to or as a consequence of hypertensive artery disease and 
coronary artery disease.  In addition, bladder cancer is 
listed as a condition contributing to death but not resulting 
in the underlying cause.  

Of record is a final report of autopsy of the Veteran, 
conducted in December 2002 and signed by "S.H.", M.D.  The 
autopsy report lists the case of the Veterans death as sudden 
cardiac death with an underlying cause of hypertensive heart 
disease/coronary artery disease.  There is no mention of any 
other conditions that caused or contributed to the Veteran's 
death.  There is no mention of vasculitis.  In July 2004, Dr. 
S.H. provided a letter which is discussed further in this 
decision.  

The Board finds that the autopsy report provides highly 
probative evidence against this claim. 

The Veteran's service-connected disabilities at the time of 
his death included disabilities involving both knees, for a 
combined 60 percent disability rating.  The Veteran had a 
number of health problems at the time of his death, including 
bladder cancer and hepatitis C, none of which were found to 
be related to his military service.  Such facts provide 
evidence against these claims.

The Board also notes that there is no indication that the 
Veteran's hypertensive artery disease, coronary artery 
disease, and bladder cancer were incurred in or aggravated by 
service.  The veteran's service medical records make no 
reference to heart or bladder problems.  At a VA examination 
in September 1977, the veteran denied a history of heart 
problems.  In addition, a September 1978 radiology report 
notes that no active cardiopulmonary disease was seen, 
thereby providing highly probative evidence against the 
appellant's claim.  

In short, the Board finds that there is no competent medical 
evidence of a nexus between the veteran's military service 
and his heart disease and bladder cancer.

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board recognizes that the appellant is licensed as a 
psychiatric nurse and a registered nurse.  In this regard, 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court held that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  

The Board finds that the medical opinion of the appellant, 
while competent, is entitled to very low probative weight.  
There is no evidence that the appellant has specialized 
knowledge in infectious diseases, such has hepatitis C, or 
heart disease.  Instead, her only specialties include mental 
health and substance abuse disorders.  As such, the 
appellant's own statements in support of her claim are not 
considered particularly probative.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (holding that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

In addition, the appellant's statements regarding why she 
believes the claim has been granted have been imprecise.  She 
has provided multiple theories of entitlement and her 
theories, as cited, above, are not always easily 
understandable.  Simply stated, even if the appellant did 
have competent medical training or expertise in the field, 
the Board would find her opinion to be of limited probative 
value. 

More importantly, a good portion of the appellant's testimony 
is not probative of any important fact in this case.  
Assuming, arguendo, that she is correct in her contention 
that the Veteran's hepatitis C was caused in service or by VA 
treatment (the first needed causative link - A), and that 
this caused his hives (the second needed causative link - B 
), and the hives affected his joints and his heart (the third 
needed causative link- C), this all does not provide a 
causative link between his service connected disabilities and 
the heart condition, hypertension or bladder cancer that 
caused his death (the fourth causative link needed: that this 
alleged hive induced heart condition caused or contributed to 
the heart condition or hypertension which lead to his death - 
D).  See substantive appeal of April 2004, in which the 
appellant appears to argue that hepatitis caused the hives, 
which in turn caused a problem with his heart, which, in 
turn, caused his death, and the Veteran's testimony before 
the Board in June 2004 (pages six and seven).  

The appellant's theories are based on multiple very weak 
causative links (A caused B, which in turn caused C, which in 
turn caused D, which in turn caused the Veteran's death), any 
one of which fails leads to the denial of this claim. 

A review of the veteran's claims file fails to uncover a 
medical opinion of record indicating that veteran's service 
connected disabilities of the knees were a cause of his death 
or a cause of his heart disease or bladder cancer.  Post-
service medical records only provide evidence against the 
appellant's claim as they indicate no association between the 
veteran's service-connected disabilities and his heart 
disease or bladder cancer.  

No medical evidence shows that the veteran contracted 
hepatitis C during service.  Instead, the record shows that 
the veteran was first diagnosed with hepatitis C in the late 
1990s, approximately 20 years after he was discharged from 
service.  A reply from the National Personnel Records Center 
(NPRC), dated in August 1977, shows that no service treatment 
records other than those provided are available.  The records 
provided consist of Medical Board findings from April 1977.  
A narrative provides that the Veteran underwent a medial 
meniscectomy of his right knee prior to entrance into service 
in February 1976.  He reinjured his knee during boot camp and 
was treated with a cast and physical therapy.  In August 
1976, he again reinjured his right knee.  The narrative 
includes the following "Due to this patient's instability of 
his knee and lack of motivation it is felt that surgery is 
not indicated in this case therefore this case is being sent 
to PEB for disposition."  The Veteran was separated from 
service in June 1977.  

This report is evidence against a finding that the Veteran 
could have contracted hepatitis C during service as the 
result of surgery related to his service connected knee 
disabilities because this is evidence that he had no such 
surgery during service.  

VA examination reports from September 1977, September 1978 
and an orthopedic evaluation from September 1978 also provide 
evidence against a finding that the Veteran underwent any 
knee surgery during service.  These reports all refer to 
surgery either before or after his service and that treatment 
during service consisted of casting and therapy.  A VA 
examination report from April 2001 includes the Veteran 
provided history that he underwent casting of his right knee 
during service and, post service, underwent two open 
operations and three arthroscopic examinations of his knees, 
performed at private hospitals.  

November 1989 VA treatment records document that the Veteran 
underwent non-knee related surgeries after service, including 
the removal of his appendix, small intestine, and part of his 
pancreas after an accident in 1987.  There is no indication 
that these surgeries were performed by VA.  

In addition, the Board points out that there are many ways to 
contract hepatitis C.  In this regard, risk factors for 
hepatitis C include, for example purposes only, intravenous 
(IV) drug use, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA letter 211B (98-
110) November 30, 1998.

The Veteran did not have any surgery of his knees during 
service, he had multiple surgeries at private hospitals post-
service.  There is no evidence that he received a blood 
transfusion at a VA facility.  The appellant's theory that 
the Veteran contracted hepatitis C during VA treatment or 
during service is pure speculation and is not of any 
probative value.  

Hence, the Board finds that the evidence does not support a 
finding that the Veteran contracted hepatitis C during 
service or as the result of VA treatment, and the Board finds 
that the most probative evidence provides evidence against 
this claim, outweighing the statements of the appellant.   

Based on this finding alone, the claim must be denied based 
on the Appellant's theory of causality.

It is important to understand that in the Board's prior 
decision it did not desire to ignore, or fail to recognize, 
that a 2004 VA medical opinion did not address whether the 
hepatitis C itself may have contributed to death.  In this 
case, it is imperative to recognize that the Board in March 
2007, and today, has found that hepatitis C was not related 
to service or VA treatment or failure to treat (the first 
causal link).  Based on this finding alone, the question of 
whether hepatitis C may, or may not, have contributed to the 
Veteran's death becomes irrelevant based on the appellant's 
primary theory of entitlement. 

The Court in February 2009 cited to medical opinions that, 
arguably, attempted to link Hepatitis C with the Veteran's 
death (the July 2004 statement of Dr. "M.S." and the July 
2004 statement of Dr. "S.H.").  Even if these opinions 
arguably make such a connection (which they do not), if the 
Veteran did not have Hepatitis C associated with service, or 
with VA treatment (or lack of treatment) under 38 U.S.C.A. § 
1151, such opinions are meaningless regarding this decision.

A VA physician reviewed the claims file in March 2004 and 
offered an opinion as follows:  

I have reviewed this gentlemans claims 
folder and asked to Comment on his 2507 
if the VAs failure to treat his hepatitis 
C contributed to his death.  In reviewing 
his chart, I note that this patient did 
have a history of hepatitis C.  He also 
had a long history of alcohol abuse and 
continued to drink.  And for this reason, 
his hepatitis C should not have been 
treated.  His death certificate shows 
that the immediate cause was consistent 
with sudden cardiac death and that was 
contributed to by hypertensive artery 
disease and coronary artery disease.  In 
my opinion, the VA was not negligent in 
failed to treat this gentlemans hepatitis 
C and I feel that the lack of treatment 
of his hepatitis C had nothing to do with 
his death.  He died of cardiac death.  He 
also had a long history of alcohol abuse 
and was continuing to drink up until the 
time of his death.  

The Board finds this opinion highly probative as to the issue 
of whether a failure on the part of VA to treat the Veteran's 
hepatitis C was a substantial or contributory cause of his 
death.  In this regard, the question of whether the VA failed 
to treat the Veteran's hepatitis C after discovering he had 
this disability is, at best, highly uncertain.  The Court is 
asking the Board to address in its reasons and bases multiple 
theories of entitlement and all causative links based on 
contentions that are not always unambiguous (see the 
substantive appeal of 2004) and clearly based on an objective 
contemporaneous record that the Board has found provides 
highly probative evidence against this claim.  
Notwithstanding, the Board will attempt to address all 
theories of entitlement and causation links.

This March 2004 opinion is supported by some of the record.  
Treatment records from October 1997 document that the Veteran 
drank approximately one to one and one half pints of vodka 
per day and although had been in alcohol detoxification 
treatment several times he relapsed secondary to gallbladder 
pain.  A clinic note dated in March 2002 documents that the 
appellant had telephoned VA reporting that the Veteran had 
drank the day of her telephone call after a period of 
sobriety.  

Even if this statement is incorrect (and the Board 
understands the appellant's sincere concern regarding the 
nature of this opinion and the Veteran's extensive efforts to 
address his alcoholism in his lifetime), the autopsy report 
signed by S.H. M.D. in December 2002 lists sudden cardiac 
death, hypertensive heart disease and artery disease as the 
causes of death but is absent for any mention of hepatitis C 
or any other condition other than pathologic diagnoses 
indicated carcinoma of the urinary bladder.  This is 
compelling medical evidence that the Veteran's hepatitis C 
was not a principal or contributory cause of his death.  

The March 2004 VA physician's opinion is also evidence 
against the appellant's contentions regarding when the 
Veteran was informed that he suffered from hepatitis C.  The 
VA physician indicated that the Veteran did not die from lack 
of treatment of his hepatitis C.  Contrary to the appellant's 
contention, records document that the Veteran did continue to 
drink after diagnosis, as the appellant herself called VA and 
reported his drinking.  This tends to show that, assuming, 
arguendo, that VA did not immediately inform the Veteran that 
he suffered from hepatitis C, such did not matter as to the 
cause of the Veteran's death.  

With regard to this possible theory of entitlement that a 
failure to tell the Veteran that he had nonservice connected 
hepatitis C lead to death, leading to a claim under section 
1151, the Board finds that the probative evidence in this 
case provides evidence against a finding that the VA found 
out that the Veteran had hepatic C and did not inform the 
Veteran.  The post-service treatment records simply do not 
indicate that such an event occurred.  The appellant's 
statement to the contrary is outweighed by the service 
treatment records, which do not indicate that a VA medical 
center forgot to inform the Veteran that, based on blood test 
administered by VA, he had hepatitis C. 

Of record are letters from "M.S.", M.D. and "S.H.", M.D., 
both dated in July 2004 and both expressing opinions 
regarding the Veteran's death.  

Dr. S.H.'s letter in its entirety is as follows:  

In response to our telephone conversation 
today (July 29, 2994 (sic)) in receipt of 
the anatomic pathology report on your 
husband consisting of a skin punch biopsy 
of the abdomen and a diagnosis of dermal 
hypersensitivity reaction the findings 
are consistent with vasculitis as a (sic) 
etiological agent.  In addition, 
vasculitis can enhance the 
atherosclerotic plaquing of vessels to 
include coronary arteries.  With 
vasculitis and enhanced atherosclerotic 
plaquing subsequent narrowing of the 
coronary arteries would occur leading to 
a major risk factor for sudden cardiac 
death.  The clinical studies to include 
cryoglobulin determination were not 
performed and the diagnosis of vasculitis 
is based upon the surgical pathology 
report.  [The Veteran's] demise would be 
in part secondary to vasculitis with a 
milieu of hypertensive heart disease 
(severe cardiomegaly with biventricular 
concentric hypertrophy of the heart) and 
coronary heart disease.

Dr. M.S.'s July 2004 letter in its entirety is as follows:  

This is to indicate that I have reviewed 
the records for [the Veteran].  He was 
afflicted with hepatitis C and suffered 
from joint disease from that entity.  He 
apparently died of coronary artery 
disease secondary to vasculitis as 
demonstrated on his autopsy.  His 
surviving wife is concerned that the 
Veteran's Administration had ample 
opportunity to diagnose his vasculitis 
and did not do so including not testing 
him for cryoglobulin.  [The appellant] 
has requested that I direct an inquiry to 
the VA regarding [the Veteran's] 
healthcare treatment in the VA system.  
She is concerned that there has been some 
element of neglect in his management and 
she is wondering if that could be 
corrected for future patients if not this 
situation.  

Of record is an April 2000 VA pathology report of a skin 
punch biopsy.  This report provides a diagnosis of dermal 
hypersensitivity reaction.  In the microscopic examination 
section, is listed that the histolic changes were non 
specific but could be seen in a drug reaction nor in an 
arthropod bite reaction and that clinical correlation was 
essential.  

Also submitted by the appellant is a surgical pathology 
consult report dated in September 2004 which states that a 
preliminary differential diagnosis inclusive of urticarial 
vasculitis.  In an accompanying letter, the appellant 
explained that she had located the slide of a skin biopsy of 
the Veteran from April 2000 and submitted the sample to a 
pathology laboratory for analysis.  

Dr. M.S. relies on facts not in the record that he states he 
reviewed.  He stated that the Veteran apparently died from 
coronary artery disease secondary to vasculitis.  He purports 
to rely on the autopsy report for this information.  The 
autopsy does not refer to vasculitis.  What Dr. S.H. stated 
in his letter was that punch biopsy results and a diagnosis 
of dermal hypersensitivity reaction are consistent with 
vasculitis as an etiological agent.  The Board finds that 
this is nothing more than saying that the Veteran's dermal 
sensitivity reaction "could" have been caused by 
vasculitis.  He also indicated that cryoglobulin studies were 
not performed and that he made the diagnosis of vasculitis on 
the surgical pathology report.  

As to the September 2004 report, that report included only a 
preliminary differential diagnosis inclusive of urticarial 
vasculitis.  It does not state that the Veteran had 
urticarial vasculitis.  

The theories constructed by the appellant and Dr. M.S. and 
Dr. S.H. are based on flawed reasoning as evidenced by their 
inconsistency.  On one hand, they imply that VA should have 
conducted a cryoglobulin study to determine if the Veteran 
had vasculitis.  On the other hand, they argue that the 
biopsy results demonstrate that the Veteran had vasculitis 
and that this contributed to his death.  This inconsistency 
tends to show that these theories are too vague and involve 
too much speculation to be given any weight as to the cause 
of the Veteran's death.  

The evidence submitted by the appellant does not establish 
that the Veteran had vasculitis.  The evidence lists that it 
is possible that he had vasculitis.  The Board does not find 
this to be probative that vasculitis caused the Veteran's 
death.  Nor does the Board find that any additional 
development is necessary in this case.  That additional 
development could only amount to speculation.  The Board 
finds that a theory that the Veteran may have had vasculitis, 
which "could" have been detected by further testing, and 
that "could" have contributed to coronary artery problems, 
to be outside the bounds of proximate cause of the Veteran's 
death.  Hence, these speculations and possibilities do not 
give rise to a grant of benefits under 38 U.S.C.A. § 1151.  

The Board acknowledges the many pages of medical research 
submitted by the appellant since May 2005 in an effort to 
provide a nexus between the Veteran's hepatitis C and his 
death.  The Board has thoroughly reviewed the veteran's 
entire claims file.  However, while this evidence is 
instructive as to hepatitis C, vasculitis, and other 
diseases, the information fails to specifically address the 
Veteran's case in that it is accompanied only by the 
appellant's speculations.  

With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the treatise evidence 
submitted by the appellant is not accompanied by the opinion 
of any medical expert.  The Board thus concludes that this 
information is insufficient to establish the required medical 
nexus element.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death and 
entitlement based on a theory that that VA treatment, lack 
thereof, or misdiagnosis, was a principle or contributory 
cause of his death.  Accordingly, the appeal is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

II. Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service 
connected disability.  38 U.S.C.A. § 3501(a).

At the time of his death, the veteran was service-connected 
for knee disabilities, rated as 60 percent disabling, thereby 
failing to qualify for a total service connected disability.  
As discussed above, the evidence also fails to show that the 
veteran died from a service connected disability.  
Accordingly, the appellant is not an eligible person as 
defined by statute for purposes of establishing entitlement 
to DEA; hence, the appeal is denied.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
must also include notice as to who VA assigns effective dates 
in the event that the claim is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for dependency and indemnity 
compensation benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a dependency and indemnity 
compensation claim based on a previously service connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  While there are particularized notice obligations 
with respect to a claim for dependency and indemnity 
compensation benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was partially satisfied by way 
of a letter sent to the appellant in March 2003.  In that 
letter the RO informed the appellant that service connection 
for the cause of the Veteran's death could be established by 
showing that the Veteran death was related to a disease, 
injury or event which had onset or occurred during service.  
This letter also informed the appellant of her and VA's duty 
in obtaining evidence.  

The Board recognizes that VCAA notice is deficient in this 
case.  No VCAA letter informed the appellant of the 
disabilities for which service connection was in place at the 
time of the Veteran's death, the requirements for 
establishing benefits under the provisions of 38 U.S.C.A. 
§ 1151, or how VA assigns effective dates.  That VCAA notice 
is deficient does not, in itself, necessitate remand to the 
RO for issuance of proper notice.  There is no need to 
provide a claimant with corrective VCAA notice where it is 
not shown that a defect in notice has been prejudicial to the 
claimant.  See Shinseki v. Sanders 129 U.S. 1696 (2009).  
Whether or not an error was prejudicial to the claimant 
depends upon the specific facts of the given case, including 
the likelihood that the outcome of the case would have been 
different but for the error.  Id. at 1707.  

Here the appellant has indicated that she knows of the 
disabilities for which service connection had been 
established during the Veteran's lifetime.  See DRO hearing 
transcript at 3.  As explained above she has also argued that 
the Veteran died as the result of hepatitis C possibly 
contracted during treatment at a VA facility and that VA 
treatment or lack thereof was a factor in his death.  She has 
argued that VA was at fault in not diagnosing vasculitis and 
not timely informing the Veteran of his hepatitis C.  She has 
also argued that each of these alleged discrepancies on VA's 
part caused or hastened his death.  

Additionally, in the March 2004 Statement of the Case, the RO 
provided the appellant with the text of 38 U.S.C.A. § 1151.  
While this does not stand in place of VCAA notice, a 
reasonable person would understand from the text of the 
statute what was needed to substantiate a claim for benefits 
under § 1151.  The appellant has acted in a manner consistent 
with this knowledge because she has alleged that VA was 
negligent in its treatment of the Veteran and that this 
contributed to his death and she has submitted evidence going 
to these contentions.  

It is clear that the appellant is aware of that information 
which proper notice would have provided.  Therefore, 
remanding this matter to provide her with a notice of that 
which she already has argued would do nothing other than 
waste government resources.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of pertinent records and obtaining an expert 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The RO has obtained VA outpatient treatment record.  Private 
medical opinions, private treatment records, and "treatise" 
medical evidence are of record.  In March 2004 VA obtained a 
medical opinion with regard to whether VA's failure to treat 
the Veteran for hepatitis C contributed to his death.  That 
opinion provided that any failure to treat hepatitis C did 
not contribute to the Veteran's death.  As to whether the 
Veteran's hepatitis C contributed to his death, it simply 
does not matter in this case as there is no basis for finding 
that hepatitis C was caused by the Veteran's service or by VA 
treatment.  

In this regard, it is important to note that asking a medical 
professional to speculate as to whether a Veteran could have 
contracted hepatitis C as the result of any VA treatment, for 
which there is no evidence of a blood transfusion, as opposed 
to his numerous surgical procedures at private hospitals, 
would not provide probative evidence favorable to the 
appellant's claim because such opinion would only amount to 
pure speculation and benefits cannot be established based on 
pure speculation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  This is a factual determination that must be 
made by the Board.   

Similarly, asking for an opinion with regard to the 
contradictory and completely hypothetical theory that the 
Veteran may have had vasculitis, which may have hastened his 
death, would do no more than add more speculation to the 
record and not serve any useful purpose.  The Board therefore 
finds that all necessary development has been accomplished 
and appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


